        Case: 3:20-cv-00218-SA-RP Doc #: 1 Filed: 07/28/20 1 of 5 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

LAURA DOLER                                                                 PLAINTIFF

v.                                               CIVIL ACTION NO.: 3:20-CV-218-SA-RP

CAPSTONE LOGISTICS, LLC                                                   DEFENDANT

                                     COMPLAINT
                                JURY TRIAL DEMANDED

              COMES NOW Plaintiff, Laura Doler, by and through her counsel, Watson &

Norris, PLLC, brings this action against Capstone Logistics, LLC, to recover damages for

violations of her rights under the Family Medical Leave Act of 1993, 29 U.S.C. § 2601 et

seq., as amended. As more specifically set forth below, Plaintiff has been subjected to

FMLA discrimination in the terms and conditions of her employment with Defendant. The

actions of the Defendant are in violation of the Family Medical Leave Act of 1993, 29

U.S.C. § 2601 et seq., as amended. In support of this cause, Plaintiff would show unto

the Court the following facts to-wit:

                                        THE PARTIES

       1.      Plaintiff, Laura Doler, is an adult resident citizen of Lafayette County,

Mississippi. Plaintiff is an eligible employee as defined by the FMLA.

       2.     Defendant, Capstone Logistics, LLC, may be served with process through

its registered agent: James Carroll Shaver, 1501 West Jackson Avenue, Suite 113, PMB

232, Oxford, Mississippi 38655. Defendant is a covered employer under the FMLA.

                               JURISDICTION AND VENUE

       3.     This action arises under the Family and Medical Leave Act of 1993, 29

U.S.C. § 2601 et seq., as amended.
           Case: 3:20-cv-00218-SA-RP Doc #: 1 Filed: 07/28/20 2 of 5 PageID #: 2




        4.      This Court has federal question jurisdiction for actions that arise under the

FMLA.

        5.      This Court has personal and subject matter jurisdiction over the Defendant

and venue is proper in this Court.

                                  STATEMENT OF FACTS

        6.      Plaintiff is a 56-year old female from Lafayette County, Oxford, Mississippi.

        7.      Plaintiff was hired as a Manager at Pak Mail on September 23, 2019.

        8.      In Plaintiff’s role as Manager, Plaintiff supervised two part time employees,

Lucas (LNU) and Zena (LNU).

        9.      In mid-February 2020, Zena began experiencing upset stomach symptoms

suggestive of Covid-19.

        10.     Soon after that, on February 18, 2020, Plaintiff began displaying symptoms

as well.

        11.     On February 25, 2020, Plaintiff went to the Urgent Care Clinic in Oxford

where she was medically evaluated by Dr. Willis N. Dabbs.

        12.     Dr. Dabbs initially believed that Plaintiff was having a myocardial infarction,

but then later he revised his diagnosis and determined she was having gastrointestinal

problems.

        13.     Plaintiff was appropriately treated and sent home.

        14.     On Sunday March 15, 2020, Plaintiff began experiencing a new onset of

symptoms.

        15.     Once again, she suspected the possibility of Covid-19, so at 5:52 p.m.

Plaintiff texted her General Manager, Allen Cooper, and reported that she felt it was best



                                               2
        Case: 3:20-cv-00218-SA-RP Doc #: 1 Filed: 07/28/20 3 of 5 PageID #: 3




for her to stay away from work until her symptoms had remitted.

       16.    Mr. Cooper responded back by text, acknowledging her message.

       17.    That night, however, on March 16, 2020, at 12:16 a.m., Mr. Cooper texted

Ms. Plaintiff and instructed her to bring her key and open the store at 8 a.m. the next

morning (i.e., Monday morning).

       18.    Plaintiff was struggling severely with her symptoms and did not even see

this text message until later in the day on Monday.

       19.    On March 18, 2020, Plaintiff texted Mr. Cooper to update him on her

ongoing severe symptoms.

       20.    Plaintiff told Mr. Cooper that her symptoms were improving gradually and

that she was attempting to comply with the general guidelines being given at that time,

i.e., if you are sick then stay at home.

       21.    Mr. Cooper was unsympathetic and demanded as to whether Plaintiff

planned to return to work the next day.

       22.    Mr. Cooper went on say he would allow her to stay off for the remainder of

the week, but he insisted that she plan to return to work on March 23, 2020.

       23.    Plaintiff contacted her primary doctor Dr. David Booth’s office at the Eupora

Family Medical Clinic, but Dr. Booth was out for a few days.

       24.    Then Plaintiff called Dr. Dabb’s office again.

       25.    The nurse at Dr. Dabb’s office directed Plaintiff to remain at home and

quarantine herself for 14 days.

       26.    On Saturday March 21, 2020, Plaintiff texted Mr. Cooper to inform him that

she was attempting to reach out to receive instructions from a doctor on what she should



                                             3
          Case: 3:20-cv-00218-SA-RP Doc #: 1 Filed: 07/28/20 4 of 5 PageID #: 4




do.

        27.    Mr. Cooper’s texted response was, “Okay…so you want to take another

week off?”

        28.    Plaintiff again reiterated that she was merely trying to comply with the

guidelines being given by health officials.

        29.    On March 28, 2020, Plaintiff texted Mr. Cooper to inform him she was ready

to return to work.

        30.    On April 2, 2020, Mr. Cooper texted Plaintiff and informed her that she was

“laid off.”

        31.    Plaintiff has texted Mr. Cooper several times since then to inquire about

returning to work; however, Mr. Cooper has refused to allow her to return.

                                   CAUSE OF ACTION

                         COUNT I: VIOLATIONS OF THE FMLA

        32.    Plaintiff alleges and incorporates all averments set forth in paragraphs 1

through 31 above as if fully incorporated herein.

        33.    The Defendant violated the FMLA by laying off Plaintiff after Plaintiff

presented with COVID-19 symptoms and was told by her physician to quarantine at home

for 14 days.

        34.    The Defendant violated the FMLA by terminating Plaintiff’s employment

during the ongoing pandemic of the coronavirus disease of 2019 (COVID-19).

        35.    The Defendant unlawfully interfered with Plaintiff’s employment agreement

by terminating her just days before the FFCRA went into place.




                                              4
        Case: 3:20-cv-00218-SA-RP Doc #: 1 Filed: 07/28/20 5 of 5 PageID #: 5




                                   PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Court cause service to issue in this cause upon the Defendant and that this matter be

set for trial. Upon trial by jury thereon, Plaintiff prays that the following relief be granted:

       1.     Back wages;
       2.     Reinstatement or front pay in lieu of reinstatement;
       3.     Lost benefits and other pecuniary losses;
       4.     Liquidated damages;
       5.     Compensatory damages;
       6.     Punitive damages;
       7.     All costs, disbursements, pre-judgment interest, post-judgment interest,
              expert witness fees, and reasonable attorney's fees allowed under the
              FMLA;
       8.     Such further relief as is deemed just and proper.

       THIS the 28th day of July 2020.

                                            Respectfully submitted,

                                            LAURA DOLER, PLAINTIFF

                                     By:     /s Louis H. Watson, Jr.      __
                                            LOUIS H. WATSON, JR. (MB# 9053)
                                            NICK NORRIS (MB# 101574)
                                            Attorneys for Plaintiff




OF COUNSEL:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, Mississippi 39216
Telephone: (601) 968-0000
Facsimile: (601) 968-0010
louis@watsonnorris.com
nick@watsonnorris.com




                                               5
